DETAILED ACTION
The present application, filed on (09/03/2020), is being examined under the first inventor to file provisions of the AIA .   Claims (1-6) were examined in a Non-Final on 5/24/2022. This office action is in response to Applicants amendments and arguments submitted on 8/22/2022. Claims 1 and 3-5 are being examined.

CLAIM INTERPRETATION
The term  “a plasma control member” in claims 1, 3 and 5 explicitly discloses to be include an inductive element.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s)  1 and 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al (US 20130277333) supplemented by John Drewery (US 20030019581) and/or Yamazawa et al (US 20040035365).
Misra et al disclose a substrate treating apparatus comprising: a chamber (Fig 1 102); 
a susceptor located at an inner side of the chamber to support 5a substrate subject to a process (124); 
an electrode plate having a pre-set area and located at an upper area inside the chamber (104); 
an RF power supply providing power for plasma generation and connected to the susceptor (166, 168); and 10a plasma control member (impedance controller 400-1) located on a branched conducting wire branching from a conducting wire, through which the RF power supply is connected to the susceptor, and grounded.
Misra et al similarly disclose a plasma control member (impedance controller 400-2) connected to upper electrode as required in claim 5.
Regarding claims 3-4 and 5 the plasma control member includes a variable inductive element (Fig 2B).
Regarding the amendment of resonance state, it is noted that resonance is a functional limitation which depends upon several factors which include circuit values of inductance and capacitance and frequency of applied RF power. It is also noted that filters may have a resonance where the filter circuit exhibits high or low impedance. In this case depending upon circuit parameters the combination of  inductance and plasma load could present high impedance at certain frequency.
Misra et al discloses different resonance states for the filter 400-1 or 400-2 (See Para [0022]).  One of ordinary skill in the art would know how to setup the circuit for resonance for low or high impedance.  
John Drewery discloses a plasma apparatus and a resonant circuit to ground in parallel with the lower electrode (Fig 3). The resonant filter circuit is set to suppress harmonics (Para [0011]) which shows the high impedance (resistance) exhibited by the filter for harmonics.
Yamazawa et al disclose a substrate treating apparatus comprising: a chamber (Fig 1, 4); 
a susceptor located at an inner side of the chamber to support 5a substrate subject to a process (18); 
an electrode plate having a pre-set area and located at an upper area inside the chamber (18); 
an RF power supply providing power for plasma generation and connected to the susceptor (28); and 10a plasma control member (impedance controller 30) located on a branched conducting wire branching from a conducting wire, through which the RF power supply is connected to the susceptor, and grounded.
Yamazawa et al similarly disclose a plasma control member (impedance controller 30) connected to upper electrode as required in claim 5 (Fig 14).
As stated before, resonance is a functional limitation which depends upon several factors which include circuit values of inductance and capacitance and frequency of applied RF power. It is also noted that filters may have a resonance where the filter circuit exhibits high or low impedance. In this case depending upon circuit parameters the combination of  inductance and plasma load could present high impedance at certain frequency.
Yamazawa et al disclose different resonance states for the filter 30 (See Fig 7A-7G, 18, 19, 24A-24E, 25A-25C]).  One of ordinary skill in the art would know how to setup the circuit for resonance for low or high impedance.  

Response to Amendment and arguments
Applicants arguments that Misra et al do not disclose an inductive element that causes the plasma control member to be in a resonance state, is incorrect and unpersuasive. As discussed in the office action, resonance is not a structure but a function. However, this is disclosed by Misra et al and other references also.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. There are several prior art references disclosing connecting a filter element to ground in parallel with the power supply. For example, Collins (US 7968469) discloses in Fig 1B variable band pass filters 252 and 254 to ground for lower electrode and in Fig 2, 254 and 255 to ground for upper electrode. Similarly, Barnes et al (US 20030037881) discloses variable impedance elements to ground, 260B for upper electrode and 260c for lower electrode. The impedance element may include inductors (Fig 2).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM N KACKAR whose telephone number is (571)272-1436. The examiner can normally be reached 09:00 AM-05:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 5712721435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAM N. KACKAR
Primary Examiner
Art Unit 1716



/RAM N KACKAR/            Primary Examiner, Art Unit 1716